UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 2 The fund's portfolio 5/31/13 (Unaudited) INVESTMENT COMPANIES (42.6%) (a) Shares Value iShares MSCI EAFE Index Fund 239 $14,359 Putnam Absolute Return 100 Fund Class Y (AFF) 53,885 554,482 Putnam Absolute Return 300 Fund Class Y (AFF) 126,873 1,374,034 Putnam Absolute Return 500 Fund Class Y (AFF) 207,020 2,376,585 Putnam Absolute Return 700 Fund Class Y (AFF) 30,092 361,703 Putnam Money Market Fund Class A (AFF) 427,604 427,604 SPDR S&P rust 289 47,176 SPDR S&P Midcap rust 29 6,261 Total investment companies (cost $5,087,372) COMMON STOCKS (18.0%) (a) Shares Value Basic materials (0.8%) Asahi Kasei Corp. (Japan) 1,000 $6,754 Axiall Corp. 19 820 BASF SE (Germany) 62 6,058 Bemis Co., Inc. 37 1,449 BHP Billiton, Ltd. (Australia) 93 3,031 CF Industries Holdings, Inc. 19 3,628 Chicago Bridge & Iron Co., NV 44 2,785 Cytec Industries, Inc. 18 1,286 Domtar Corp. (Canada) 16 1,160 Eastman Chemical Co. 46 3,299 Evraz PLC (United Kingdom) 1,599 3,261 Fletcher Building, Ltd. (New Zealand) 736 4,884 Fortune Brands Home & Security, Inc. (NON) 70 2,960 Huntsman Corp. 67 1,303 LyondellBasell Industries NV Class A 87 5,799 Mitsubishi Chemical Holdings Corp. (Japan) 1,000 4,765 Monsanto Co. 120 12,077 Packaging Corp. of America 33 1,617 PPG Industries, Inc. 34 5,223 Rio Tinto PLC (United Kingdom) 164 7,076 Sherwin-Williams Co. (The) 24 4,525 Stora Enso OYJ Class R (Finland) 580 4,184 Valspar Corp. 31 2,222 voestalpine AG (Austria) 48 1,576 W.R. Grace & Co. (NON) 24 2,028 Capital goods (1.0%) ABB, Ltd. (Switzerland) 196 4,268 Aecom Technology Corp. (NON) 52 1,601 Avery Dennison Corp. 46 2,001 BAE Systems PLC (United Kingdom) 1,772 10,871 Ball Corp. 50 2,158 Boeing Co. (The) 198 19,606 Canon, Inc. (Japan) 100 3,442 Cummins, Inc. 62 7,417 Delphi Automotive PLC (United Kingdom) 118 5,760 Gardner Denver, Inc. 22 1,661 General Dynamics Corp. 99 7,633 Ingersoll-Rand PLC 102 5,868 KBR, Inc. 64 2,310 Leggett & Platt, Inc. 66 2,112 Lockheed Martin Corp. 81 8,572 McDermott International, Inc. (NON) 95 907 Northrop Grumman Corp. 83 6,838 Raytheon Co. 108 7,197 Staples, Inc. 275 4,125 Terex Corp. (NON) 51 1,829 Vinci SA (France) 135 6,838 WABCO Holdings, Inc. (NON) 29 2,187 Communication services (0.8%) AT&T, Inc. 202 7,068 Belgacom SA (Belgium) 202 4,469 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 1,545 1,976 Comcast Corp. Class A 510 20,477 Deutsche Telekom AG (Germany) (NON) 561 6,412 DISH Network Corp. Class A 81 3,122 France Telecom SA (France) 456 4,633 IAC/InterActiveCorp. 87 4,218 Koninklijke (Royal) KPN NV (Netherlands) 214 408 NTT DoCoMo, Inc. (Japan) 3 4,432 Telecom Corp. of New Zealand, Ltd. (New Zealand) 2,273 4,140 Telstra Corp., Ltd. (Australia) 654 2,958 tw telecom, inc. (NON) 75 2,140 Verizon Communications, Inc. 484 23,464 Vodafone Group PLC (United Kingdom) 1,457 4,222 Conglomerates (0.3%) AMETEK, Inc. 91 3,927 Bouygues SA (France) 207 5,452 Danaher Corp. 172 10,633 General Electric Co. 423 9,864 Tyco International, Ltd. 159 5,376 Consumer cyclicals (2.0%) Adecco SA (Switzerland) 121 6,725 ADT Corp. (The) (NON) 83 3,369 Advance Auto Parts, Inc. 32 2,609 American Eagle Outfitters, Inc. 95 1,880 Asahi Glass Co., Ltd. (Japan) 1,000 7,189 Bayerische Motoren Werke (BMW) AG (Germany) 73 6,979 Bed Bath & Beyond, Inc. (NON) 81 5,528 Big Lots, Inc. (NON) 39 1,328 Chico's FAS, Inc. 87 1,571 Coach, Inc. 95 5,535 CST Brands, Inc. (NON) 16 486 Dai Nippon Printing Co., Ltd. (Japan) 1,000 8,536 Daimler AG (Registered Shares) (Germany) 42 2,693 Daito Trust Construction Co., Ltd. (Japan) 100 9,321 Dillards, Inc. Class A 18 1,661 Expedia, Inc. 39 2,241 Foot Locker, Inc. 67 2,299 Gannett Co., Inc. 112 2,408 Gap, Inc. (The) 115 4,663 Geberit International AG (Switzerland) 11 2,738 Home Depot, Inc. (The) 295 23,205 Host Hotels & Resorts, Inc. (R) 967 17,203 Hugo Boss AG (Germany) 42 4,694 Jarden Corp. (NON) 55 2,562 Lear Corp. 46 2,759 Lowe's Cos., Inc. 324 13,644 Macy's, Inc. 136 6,574 McGraw-Hill Cos., Inc. (The) 94 5,128 Next PLC (United Kingdom) 110 7,679 O'Reilly Automotive, Inc. (NON) 41 4,465 PetSmart, Inc. 43 2,903 Priceline.com, Inc. (NON) 14 11,255 PulteGroup, Inc. (NON) 149 3,217 Reed Elsevier PLC (United Kingdom) 489 5,479 Ryman Hospitality Properties (R) 180 6,887 SJM Holdings, Ltd. (Hong Kong) 2,000 5,442 Swire Pacific, Ltd. Class A (Hong Kong) 500 6,340 TABCORP Holdings, Ltd. (Australia) 2,297 7,168 TJX Cos., Inc. (The) 212 10,729 Total Systems Services, Inc. 172 4,044 URS Corp. 35 1,695 Wal-Mart Stores, Inc. 33 2,470 Wyndham Worldwide Corp. 57 3,313 Wynn Resorts, Ltd. 30 4,077 Consumer staples (1.7%) British American Tobacco (BAT) PLC (United Kingdom) 113 6,206 Coca-Cola Co. (The) 78 3,119 Colgate-Palmolive Co. 106 6,131 Constellation Brands, Inc. Class A (NON) 49 2,597 Corrections Corp. of America 277 9,737 Costco Wholesale Corp. 59 6,471 CVS Caremark Corp. 237 13,646 General Mills, Inc. 138 6,497 Geo Group, Inc. (The) 233 8,113 ITOCHU Corp. (Japan) 400 4,965 Japan Tobacco, Inc. (Japan) 100 3,387 JM Smucker Co. (The) 30 3,029 Kao Corp. (Japan) 100 3,106 Kraft Foods Group, Inc. 128 7,057 Liberty Interactive Corp. Class A (NON) 204 4,580 Lorillard, Inc. 187 7,936 Metcash, Ltd. (Australia) 536 1,974 Metro AG (Germany) 206 7,005 Molson Coors Brewing Co. Class B 44 2,174 Nestle SA (Switzerland) 79 5,213 Philip Morris International, Inc. 257 23,364 Procter & Gamble Co. (The) 373 28,631 Reckitt Benckiser Group PLC (United Kingdom) 26 1,855 Robert Half International, Inc. 61 2,120 Sumitomo Corp. (Japan) 200 2,517 Swedish Match AB (Sweden) 163 5,611 Tesco PLC (United Kingdom) 1,072 5,916 Unilever NV ADR (Netherlands) 212 8,596 Unilever PLC (United Kingdom) 63 2,648 Walgreen Co. 181 8,645 Woolworths, Ltd. (Australia) 108 3,390 Energy (1.5%) Alpha Natural Resources, Inc. (NON) 98 655 BP PLC (United Kingdom) 1,763 12,619 Cabot Oil & Gas Corp. 65 4,573 Chevron Corp. 74 9,084 ConocoPhillips 270 16,562 Cosmo Oil Co., Ltd. (Japan) 2,000 3,592 Exxon Mobil Corp. 265 23,975 Helmerich & Payne, Inc. 35 2,161 HollyFrontier Corp. 64 3,168 Marathon Petroleum Corp. 91 7,508 Occidental Petroleum Corp. 177 16,296 Oceaneering International, Inc. 38 2,754 Oil States International, Inc. (NON) 21 2,069 ONEOK, Inc. 72 3,250 Peabody Energy Corp. 89 1,751 Phillips 66 152 10,119 Royal Dutch Shell PLC Class A (United Kingdom) 337 11,192 Royal Dutch Shell PLC Class B (United Kingdom) 143 4,940 Schlumberger, Ltd. 255 18,623 Seadrill, Ltd. (Norway) 90 3,650 Tesoro Corp. 50 3,083 TonenGeneral Sekiyu KK (Japan) 1,000 9,853 Total SA (France) 152 7,539 Valero Energy Corp. 151 6,135 Financials (5.5%) Alexandria Real Estate Equities, Inc. (R) 135 9,248 Alleghany Corp. (NON) 9 3,510 Allied World Assurance Co. Holdings AG 24 2,146 American Campus Communities, Inc. (R) 17 694 American Capital Agency Corp. (R) 88 2,270 American Financial Group, Inc. 55 2,671 American International Group, Inc. (NON) 281 12,493 AMP, Ltd. (Australia) 1,244 6,102 Aon PLC 146 9,296 Apartment Investment & Management Co. Class A (R) 306 9,260 Associated Banc-Corp. 121 1,865 AvalonBay Communities, Inc. (R) 92 12,205 Aviva PLC (United Kingdom) 901 4,508 Axis Capital Holdings, Ltd. 68 2,962 Baloise Holding AG (Switzerland) 26 2,546 Banco Santander Central Hispano SA (Spain) 492 3,534 Banque Cantonale Vaudoise (BCV) (Switzerland) 4 2,079 Bendigo and Adelaide Bank, Ltd. (Australia) 297 2,788 Berkshire Hathaway, Inc. Class B (NON) 42 4,791 Boston Properties, LP (R) 94 10,019 CaixaBank (Spain) 1,031 3,667 Camden Property Trust (R) 25 1,731 Chimera Investment Corp. (R) 324 988 CIT Group, Inc. (NON) 105 4,838 Citigroup, Inc. 35 1,820 City National Corp. 31 1,946 CNP Assurances (France) 413 6,188 Colonial Properties Trust (R) 324 7,164 Commonwealth Bank of Australia (Australia) 97 6,145 CoreLogic, Inc. (NON) 128 3,354 Cousins Properties, Inc. (R) 628 6,481 DDR Corp. (R) 23 402 Digital Realty Trust, Inc. (R) 56 3,411 Discover Financial Services 158 7,491 Douglas Emmett, Inc. (R) 216 5,506 Duke Realty Corp. (R) 68 1,127 DuPont Fabros Technology, Inc. (R) 285 6,906 EastGroup Properties, Inc. (R) 25 1,469 Eaton Vance Corp. 71 2,947 Equity Lifestyle Properties, Inc. (R) 106 8,180 Equity Residential Trust (R) 365 20,641 Essex Property Trust, Inc. (R) 10 1,571 Extra Space Storage, Inc. (R) 248 10,389 Federal Realty Investment Trust (R) 132 14,223 Fidelity National Financial, Inc. Class A 133 3,499 Fifth Third Bancorp 422 7,680 General Growth Properties (R) 668 13,714 Genworth Financial, Inc. Class A (NON) 315 3,405 Goldman Sachs Group, Inc. (The) 115 18,639 Government Properties Income Trust (R) 275 6,685 Hatteras Financial Corp. (R) 33 852 HCP, Inc. (R) 307 14,546 Health Care REIT, Inc. (R) 229 15,579 HSBC Holdings, PLC (United Kingdom) 906 9,924 Inland Real Estate Corp. (R) 683 7,014 Investment AB Kinnevik Class B (Sweden) 378 9,970 JPMorgan Chase & Co. 575 31,389 Kimco Realty Corp. (R) 624 13,822 Liberty Property Trust (R) 19 771 Macerich Co. (The) (R) 62 4,024 Medical Properties Trust, Inc. (R) 513 7,613 Nasdaq OMX Group, Inc. (The) 86 2,706 Natixis (France) 1,178 5,540 Northern Trust Corp. 85 4,943 PartnerRe, Ltd. 38 3,445 Piedmont Office Realty Trust, Inc. Class A (R) 440 8,356 PNC Financial Services Group, Inc. 147 10,531 Popular, Inc. (Puerto Rico) (NON) 72 2,160 Post Properties, Inc. (R) 162 7,744 Prologis, Inc. (R) 297 11,969 Protective Life Corp. 56 2,166 Public Storage (R) 198 30,056 Ramco-Gershenson Properties Trust (R) 441 6,884 Realty Income Corp. (R) 89 4,045 Regency Centers Corp. (R) 198 10,217 Resona Holdings, Inc. (Japan) 900 3,996 RSA Insurance Group PLC (United Kingdom) 2,535 4,427 Select Income REIT (R) 169 4,602 Senior Housing Properties Trust (R) 36 931 Simon Property Group, Inc. (R) 295 49,100 SL Green Realty Corp. (R) 38 3,305 STAG Industrial, Inc. (R) 164 3,608 State Street Corp. 146 9,662 Stockland (Units) (Australia) (R) 1,645 5,716 Sumitomo Mitsui Financial Group, Inc. (Japan) 100 3,914 Svenska Handelsbanken AB Class A (Sweden) 218 9,330 Synovus Financial Corp. 567 1,554 Tanger Factory Outlet Centers (R) 30 1,034 Taubman Centers, Inc. (R) 12 967 Toronto-Dominion Bank (Canada) 41 3,315 Tryg A/S (Denmark) 33 2,767 UDR, Inc. (R) 77 1,876 Validus Holdings, Ltd. 66 2,383 Vornado Realty Trust (R) 252 20,147 Wells Fargo & Co. 126 5,109 Westpac Banking Corp. (Australia) 342 9,186 Wing Hang Bank, Ltd. (Hong Kong) 500 4,769 Zurich Insurance Group AG (Switzerland) 14 3,702 Health care (1.9%) AbbVie, Inc. 223 9,520 AmerisourceBergen Corp. 124 6,706 Amgen, Inc. 140 14,074 AstraZeneca PLC (United Kingdom) 166 8,468 Bristol-Myers Squibb Co. 319 14,677 Celgene Corp. (NON) 90 11,129 CIGNA Corp. 130 8,827 Eli Lilly & Co. 197 10,473 GlaxoSmithKline PLC (United Kingdom) 225 5,832 HCA Holdings, Inc. 92 3,594 Johnson & Johnson 92 7,745 McKesson Corp. 99 11,272 Merck & Co., Inc. 46 2,148 Novartis AG (Switzerland) 96 6,879 Orion OYJ Class B (Finland) 159 3,910 Pfizer, Inc. 1,024 27,884 Roche Holding AG-Genusschein (Switzerland) 25 6,186 Salix Pharmaceuticals, Ltd. (NON) 26 1,577 Sanofi (France) 67 7,046 St. Jude Medical, Inc. 151 6,528 Takeda Pharmaceutical Co., Ltd. (Japan) 200 8,854 United Therapeutics Corp. (NON) 24 1,595 Ventas, Inc. (R) 269 19,199 Warner Chilcott PLC Class A 223 4,282 WellPoint, Inc. 143 11,007 Zimmer Holdings, Inc. 85 6,673 Technology (1.8%) Accenture PLC Class A 199 16,340 AOL, Inc. (NON) 115 3,986 Apple, Inc. 94 42,270 Avnet, Inc. (NON) 62 2,118 BMC Software, Inc. (NON) 115 5,209 Broadcom Corp. Class A 124 4,453 Brocade Communications Systems, Inc. (NON) 262 1,423 Cap Gemini SA (France) 54 2,612 Cisco Systems, Inc. 818 19,697 Cypress Semiconductor Corp. (NON) 117 1,315 EMC Corp. (NON) 366 9,062 Google, Inc. Class A (NON) 20 17,408 IBM Corp. 41 8,529 L-3 Communications Holdings, Inc. 38 3,233 Lam Research Corp. (NON) 61 2,854 Lexmark International, Inc. Class A 52 1,587 Marvell Technology Group, Ltd. 207 2,244 Microsoft Corp. 764 26,648 Nokia OYJ (Finland) (NON) 1,026 3,526 NVIDIA Corp. 198 2,869 Oracle Corp. 710 23,970 Riverbed Technology, Inc. (NON) 86 1,330 Rockwell Automation, Inc. 51 4,489 Symantec Corp. (NON) 357 7,993 Teradyne, Inc. (NON) 95 1,704 Western Digital Corp. 67 4,242 Transportation (0.3%) ComfortDelgro Corp., Ltd. (Singapore) 2,000 2,948 Delta Air Lines, Inc. (NON) 320 5,763 Deutsche Post AG (Germany) 120 3,028 Japan Airlines Co., Ltd. (Japan) (NON) 100 5,138 Southwest Airlines Co. 295 4,180 Sydney Airport (Australia) 1,669 5,812 Wabtec Corp. 23 2,530 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,000 2,085 Utilities and power (0.4%) AES Corp. 240 2,928 American Electric Power Co., Inc. 144 6,598 Chubu Electric Power Co., Inc. (Japan) 300 3,895 CMS Energy Corp. 53 1,428 Enel SpA (Italy) 1,009 3,801 Energias de Portugal (EDP) SA (Portugal) 565 1,814 Entergy Corp. 60 4,133 Hokuriku Electric Power Co. (Japan) 300 4,099 Kinder Morgan, Inc. 136 5,165 PG&E Corp. 105 4,716 PPL Corp. 63 1,871 Red Electrica Corporacion SA (Spain) 89 4,710 RWE AG (Preference) (Germany) 134 4,423 Snam SpA (Italy) 835 3,939 UGI Corp. 47 1,795 Total common stocks (cost $1,871,584) U.S. TREASURY OBLIGATIONS (11.1%) (a) Principal amount Value U.S. Treasury Bonds 4 3/8s, May 15, 2041 $60,000 $72,845 2 7/8s, May 15, 2043 50,000 45,947 U.S. Treasury Notes 3 5/8s, February 15, 2021 34,000 38,747 3 1/8s, October 31, 2016 120,000 130,088 2 3/4s, December 31, 2017 283,000 305,927 2 5/8s, April 30, 2016 135,000 143,227 2 3/8s, August 31, 2014 38,000 39,029 2s, January 31, 2016 73,000 75,995 1 3/4s, May 15, 2023 20,000 19,269 1 5/8s, August 15, 2022 20,000 19,292 1 1/8s, December 31, 2019 147,000 143,971 1s, August 31, 2019 70,000 68,428 1s, August 31, 2016 236,000 239,047 Total U.S. treasury obligations (cost $1,329,080) CORPORATE BONDS AND NOTES (3.5%) (a) Principal amount Value Basic materials (0.4%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $5,000 $4,916 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 3,000 3,781 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 5,000 6,204 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 5,099 International Paper Co. sr. unsec. notes 9 3/8s, 2019 2,000 2,717 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 2,000 2,014 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 6,278 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 5,000 6,101 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,138 Capital goods (0.1%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 5,000 5,306 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 5,000 5,085 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 5,000 5,161 Communication services (0.8%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 5,973 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 5,000 6,152 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 9,000 10,726 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 5,000 4,983 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 3,000 3,480 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 10,000 13,259 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 5,000 5,697 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,781 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,160 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,463 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,595 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 4,000 5,780 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 5,000 5,221 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 10,000 10,148 Consumer cyclicals (0.4%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 2,000 1,837 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 3,000 2,880 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 2,000 2,220 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 5,000 5,551 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,268 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 2,000 1,983 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 3,000 2,996 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 5,000 5,074 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 5,000 5,182 News America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 5,000 4,873 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 5,000 5,124 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 5,062 Consumer staples (0.2%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 10,000 9,507 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 5,136 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 5,000 5,928 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 5,000 5,693 Energy (0.2%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 5,000 5,694 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,217 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 5,000 5,556 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,548 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 5,000 7,191 Financials (0.7%) American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 4,000 5,240 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 7,000 8,496 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 5,000 4,792 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 4,000 3,925 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 6,366 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 15,000 14,646 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 5,000 5,968 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 7,000 7,280 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 5,975 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 5,000 5,063 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 5,000 4,940 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,898 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,000 5,583 Health care (0.1%) Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 5,000 4,830 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,195 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 5,000 4,565 Xerox Corp. sr. unsec. notes 6.35s, 2018 5,000 5,853 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 5,098 Utilities and power (0.5%) Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 5,000 4,988 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 5,000 4,922 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,492 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 5,000 5,633 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 5,000 4,981 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,915 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 5,000 6,190 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 10,000 10,387 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,680 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 5,000 4,984 Total corporate bonds and notes (cost $407,177) CONVERTIBLE BONDS AND NOTES (2.8%) (a) Principal amount Value Basic materials (0.1%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $4,000 $4,820 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 5,000 5,131 Capital goods (0.2%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 5,000 6,550 General Cable Corp. cv. unsec. sub. notes stepped-coupon stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 5,000 6,200 Icahn Enterprises LP/Icahn Enterprises Finance Corp. cv. sr. unsec. notes FRN 4s, 2013 5,000 5,038 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,000 4,085 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 4,000 4,780 Communication services (0.2%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,000 1,104 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 4,000 9,940 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 5,000 5,081 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 5,000 6,906 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 7,000 18 Consumer cyclicals (0.7%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 3,000 3,305 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 4,000 4,420 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 10,954 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 6,000 6,874 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 2,000 2,449 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 13,000 6,890 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 4,000 6,645 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 3/4s, 2043 5,000 5,274 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,000 3,234 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 8,000 9,095 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 4,000 6,303 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 5,000 6,634 Toll Brothers, Inc. 144A cv. company guaranty sr. unsec. notes 1/2s, 2032 4,000 4,275 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,000 2,200 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 4,000 7,870 Consumer staples (0.1%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,000 4,290 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 5,000 5,806 Energy (0.3%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 15,000 13,950 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 2,000 2,166 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 1,000 579 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 6,000 5,970 Hornbeck Offshore Services, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2019 2,000 2,473 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 6,000 5,164 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 4,000 4,840 Financials (0.4%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 8,000 8,764 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 2,000 2,048 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 3,000 3,491 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 6,000 6,694 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 (R) 5,000 4,850 PHH Corp. cv. sr. unsec. notes 4s, 2014 6,000 6,465 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 (R) 3,000 3,694 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.55s, 2018 (R) 3,000 3,212 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 6,000 6,514 Health care (0.3%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 5,000 4,753 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 3,000 3,000 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 5,000 400 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,000 210 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 7,000 7,228 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,000 4,388 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 2,000 1,990 Sequenom, Inc. 144A cv. sr. unsec. notes 5s, 2017 4,000 4,575 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 5,000 6,881 Technology (0.5%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 5,000 5,138 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 3,000 3,915 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 13,000 16,534 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 4,000 4,725 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 11,000 12,155 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 7,000 9,288 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 5,000 4,938 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 3,000 3,019 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 5,000 4,734 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 1,000 290 Total convertible bonds and notes (cost $320,779) CONVERTIBLE PREFERRED STOCKS (2.1%) (a) Shares Value Basic materials (0.1%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 280 $5,886 Capital goods (0.1%) United Technologies Corp. $3.75 cv. pfd. 230 13,878 Communication services (0.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 8,494 Iridium Communications, Inc. 144A $7.00 cv. pfd. 26 2,600 Consumer cyclicals (0.3%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 263 6,870 General Motors Co. Ser. B, $2.375 cv. pfd. 265 12,968 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 6 7,481 Stanley Black & Decker, Inc. $4.75 cv. pfd. 62 8,128 Consumer staples (0.1%) Bunge, Ltd. $4.875 cv. pfd. 43 4,397 Post Holdings, Inc. 144A $3.75 cv. pfd. 41 4,423 Energy (0.1%) Apache Corp. Ser. D, $3.00 cv. pfd. 88 4,131 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 12 13,170 Financials (0.8%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 269 7,482 AMG Capital Trust II $2.575 cv. pfd. 183 10,351 Bank of America Corp. Ser. L, 7.25% cv. pfd. 19 23,014 EPR Properties Ser. C, $1.44 cv. pfd. 321 7,654 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 140 9,083 Huntington Bancshares Ser. A, 8.50% cv. pfd. 6 8,135 MetLife, Inc. $3.75 cv. pfd. 190 10,119 OFG Bancorp 144A 8.75% cv. pfd. (Puerto Rico) 4 6,724 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9 11,273 Wintrust Financial Corp. $3.75 cv. pfd. 77 4,204 Health care (0.1%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 6 7,439 Technology (—%) Unisys Corp. Ser. A, 6.25% cv. pfd. 59 3,470 Transportation (0.2%) Continental Financial Trust II $3.00 cv. pfd. 126 6,072 Genesee & Wyoming, Inc. $5.00 cv. pfd. 54 6,761 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 578 8,301 Utilities and power (0.2%) AES Trust III $3.375 cv. pfd. 89 4,469 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 10,532 NextEra Energy, Inc. $2.799 cv. pfd. 106 5,798 PPL Corp. $4.375 cv. pfd. 150 8,078 Total convertible preferred stocks (cost $225,225) MORTGAGE-BACKED SECURITIES (1.3%) (a) Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-4, Class A2, 5.522s, 2046 $8,030 $8,030 Ser. 06-5, Class A3, 5.39s, 2047 20,000 20,678 FRB Ser. 05-1, Class A4, 5.112s, 2042 14,176 14,740 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 8,989 9,116 CWCapital Cobalt Ser. 07-C3, Class A2, 5.711s, 2046 2,014 2,014 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.799s, 2049 15,483 15,792 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 15,000 17,034 Ser. 05-C7, Class C, 5.35s, 2040 10,000 10,279 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.319s, 2049 5,594 5,580 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2FX, 5.582s, 2049 20,820 21,497 Ser. 04-T13, Class A4, 4.66s, 2045 24,165 24,307 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 11,202 11,296 Total mortgage-backed securities (cost $160,909) SHORT-TERM INVESTMENTS (19.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.01% (AFF) 2,215,540 $2,215,540 SSgA Prime Money Market Fund 0.03% (P) 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.17%, October 17, 2013 $3,000 2,998 Total short-term investments (cost $2,328,538) TOTAL INVESTMENTS Total investments (cost $11,730,664) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $138,877) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 6/19/13 $1,367 $1,373 $(6) British Pound Sell 6/19/13 1,367 1,394 27 Barclays Bank PLC Euro Buy 6/19/13 2,730 2,707 23 Euro Sell 6/19/13 2,730 2,731 1 Hong Kong Dollar Sell 8/22/13 619 619 — Japanese Yen Buy 8/22/13 3,434 3,479 (45) Norwegian Krone Buy 6/19/13 4,377 4,436 (59) Singapore Dollar Buy 8/22/13 1,345 1,379 (34) Swedish Krona Sell 6/19/13 6,067 6,249 182 Citibank, N.A. Australian Dollar Sell 7/17/13 3,435 3,720 285 Danish Krone Buy 6/19/13 3,487 3,494 (7) Euro Buy 6/19/13 4,160 4,110 50 Japanese Yen Buy 8/22/13 4,444 4,591 (147) Singapore Dollar Buy 8/22/13 4,589 4,707 (118) Swedish Krona Buy 6/19/13 5,977 6,156 (179) Swedish Krona Sell 6/19/13 5,977 6,118 141 Credit Suisse International Australian Dollar Sell 7/17/13 3,816 4,131 315 Japanese Yen Buy 8/22/13 2,298 2,254 44 New Zealand Dollar Sell 7/17/13 9,193 9,649 456 Swedish Krona Sell 6/19/13 1,932 1,955 23 Swiss Franc Buy 6/19/13 6,485 6,538 (53) Deutsche Bank AG Euro Buy 6/19/13 1,690 1,691 (1) Goldman Sachs International Australian Dollar Sell 7/17/13 2,004 2,169 165 HSBC Bank USA, National Association Euro Buy 6/19/13 4,550 4,561 (11) Euro Sell 6/19/13 4,550 4,600 50 JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/13 763 826 63 British Pound Buy 6/19/13 4,254 4,350 (96) Euro Buy 6/19/13 8,060 8,128 (68) Japanese Yen Buy 8/22/13 2,377 2,455 (78) Swiss Franc Buy 6/19/13 2,406 2,452 (46) State Street Bank and Trust Co. Australian Dollar Sell 7/17/13 1,622 1,734 112 Israeli Shekel Buy 7/17/13 812 821 (9) Japanese Yen Buy 8/22/13 2,217 2,185 32 Swiss Franc Buy 6/19/13 3,452 3,533 (81) Swiss Franc Sell 6/19/13 3,452 3,498 46 UBS AG British Pound Sell 6/19/13 2,582 2,469 (113) Norwegian Krone Sell 6/19/13 3,287 3,331 44 WestPac Banking Corp. British Pound Buy 6/19/13 1,367 1,351 16 British Pound Sell 6/19/13 1,367 1,394 27 Euro Buy 6/19/13 4,289 4,261 28 Japanese Yen Buy 8/22/13 1,237 1,278 (41) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/13 (Unaudited) Fixed payments Upfront Termi- received Unrealized Swap counterparty/ premium Notional nation by fund appreciation/ Referenced debt* Rating*** (paid) ** amount date per annum (depreciation) Credit Suisse International DJ CDX NA IG Series 20 Index BBB+/P $(1,632) $330,000 6/20/18 100 bp $2,296 JPMorgan Chase Bank N.A. DJ CDX EM Series 15 Version 1 Index BB+/P (50,000) 400,000 6/20/16 500 bp (19,166) DJ CDX NA HY Series 20 Index B+/P (33,125) 1,000,000 6/20/18 500 bp 24,701 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period OTC Over-the-counter SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $12,112,845. (b) The aggregate identified cost on a tax basis is $11,737,399, resulting in gross unrealized appreciation and depreciation of $527,624 and $88,597, respectively, or net unrealized appreciation of $439,027. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,893,584 $264,106 $2,157,690 $1,307 $— Putnam Short Term Investment Fund * — 2,248,202 32,662 345 2,215,540 Putnam Absolute Return 100 Fund Class Y 499,770 69,655 22,215 5,532 554,482 Putnam Absolute Return 300 Fund Class Y 1,224,121 177,328 53,315 23,432 1,374,034 Putnam Absolute Return 500 Fund Class Y 2,167,789 276,411 88,859 19,918 2,376,585 Putnam Absolute Return 700 Fund Class Y 329,405 39,680 13,329 1,206 361,703 Putnam Money Market Fund Class A 394,045 51,331 17,772 31 427,604 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,730,295 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $70 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $52,181 $41,589 $— Capital goods 89,782 25,419 — Communication services 60,489 33,650 — Conglomerates 29,800 5,452 — Consumer cyclicals 161,708 80,983 — Consumer staples 143,847 62,389 — Energy 131,766 53,385 — Financials 558,062 110,798 — Health care 178,910 47,175 — Technology 214,973 6,138 — Transportation 12,473 19,011 — Utilities and power 28,634 26,681 — Total common stocks — Convertible bonds and notes — 334,596 610 Convertible preferred stocks 13,878 237,507 — Corporate bonds and notes — 421,623 — Investment companies 5,162,204 — — Mortgage-backed securities — 160,363 — U.S. treasury obligations — 1,341,812 — Short-term investments 2,325,540 2,998 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $938 $— Credit default contracts — 92,588 — Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $92,588 $— Foreign exchange contracts 2,130 1,192 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $150,000 OTC credit default swap contracts (notional) $1,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
